Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 12/01/2021. Claims 1, 2, and 4 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0236521 A1) in view Mito (JP 2007069745 A, with English Machine Translation), Isobe (US 2010/0032072 A1) and optionally Kon et al. (US 2017/0305197 A1).
Regarding claim 1, Yukawa teaches a run-flat (Para. [0045]) comprising a pair of bead cores (Fig. 1, Ref. Num. 36), a carcass that straddles the bead cores (Fig. 1, Ref. Num. 16, 42) and having end portions that are anchored on the bead cores (Para. [0041]), side reinforcing rubbers that are provided at tire side portions (Fig. 1, Ref. Num. 18) and that extend in a tire radial direction along an inner surface of the carcass (Fig. 1, Ref. Num. 16, 18), a belt layer (Fig. 1, Ref. Num. 54) that is provided at an outer side, in a tire radial direction, of the carcass wherein the belt layer is formed by winding the cord in a spiral form along a tire circumferential direction (Para. [0049], the cord is described as being helically wound at an angle of less than 5° relative to the tire circumferential direction), and a tread (Fig. 1, Ref. Num. 28) that is provided on an outer side, in a tire radial direction, of the belt layer (Fig. 1, Ref. Num. 54). The belt layer 54 is formed in a single layer; however, the claims do not limit the presence of other belt layers as well. However, Yukawa does not teach that that the belt layer is formed with a resin covered cord where the resin covering the cord is thermally welded to an adjacent resin covered cord.
In an analogous art, Mito teaches a reinforcing layer (belt layer) (Fig. 1, Ref. Num. 10) that is formed by covering a cord with resin (Fig. 2, Ref. Num. 10, 11 Para. [0012]) where multiple reinforcing cords are covered with resin.

In an analogous art, Isobe teaches forming a steel cord (Fig. 5, Ref. Num. C) for a tire (Fig. 1) and covering multiple steel cords in jointless material that is in the shape of a parallelogram (Fig. 5, Ref. Num. 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yukawa and Mito with Isobe in order form the resin-covered cord structure in the shape of a parallelogram. This modification will help avoid the occurrence of air pockets during manufacturing (Isobe; Para. [0036]). Even though Isobe doesn’t teach a resin covering, the benefits of forming the structure in the shape of a parallelogram will still be beneficial for a resin structure.
Also regarding claim 1, the resin structure (Mito; Fig. 2, Ref. Num. 11) in adjacent windings of Yukawa in view of Mito and Isobe are integrally joined. It is unclear how the term “thermal welding” defines over the structure of Yukawa in view of Mito and Isobe as the adjacent windings will be integrally joined after vulcanization (heat exposure). In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to weld the adjacent sections of resin cord since Kon, similarly directed towards a tire having wound resin cord, teaches forming a tire with a resin covered belt layer (Fig. 1, Ref. Num. 24, 26; Para. [0046]) where the adjacent sections are thermally welded together to raise the bond strength between the cords (Para. [0087]).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0236521 A1) in view Mito (JP 2007069745 A), Isobe (US 2010/0032072 A1) and optionally Kon et al. (US 2017/0305197 A1) as applied to claim 1 above, and further in view of Sportelli (US 2017/0305207 A1).

	In an analogous art, Sportelli teaches that the bead apex (filler) (Fig. 1, Ref. Num. 26a, 26b; Fig. 3, Ref. Num. 59b) can be made out of lightweight materials such as resins (Para. [0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yukawa in view of Mito and Isobe with Sportelli to make the bead fillers out of resin. This modification will allow the bead fillers to be lightweight while still having the strength and stiffness of conventional compounds (Sportelli; Para. [0058]).
	Regarding claim 4, Yukawa in view of Mito and Isobe teaches a bead filler (Yukawa, Fig. 1, Ref. Num. 38) that extends from the bead cores (Fig. 1, Ref. Num. 36) along an outer surface of the carcass (Fig. 1, Ref. Num. 16) towards a tire radial direction outer side and that the belt layer is formed by winding the cord in a spiral form along a tire circumferential direction (Para. [0049], the cord is described as being helically wound at an angle of less than 5° relative to the tire circumferential direction). However, Yukawa in view of Kon does not teach that the bead filler is made of resin.
In an analogous art, Sportelli teaches that the bead apex (filler) (Fig. 1, Ref. Num. 26a, 26b; Fig. 3, Ref. Num. 59b) can be made out of lightweight materials such as resins (Para. [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yukawa in view of Mito and Isobe with Sportelli to make the bead fillers out of resin. This modification will allow the bead fillers to be lightweight while still having the strength and stiffness of conventional compounds (Sportelli; Para. [0058]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 2, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/623,765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 1 of the instant application are also present in claim 1 of copending Application No. 16/623,765 therefore any tire that reads on the instant application is going to also read on copending Application No. 16/623,765 therefore claim 1 of this application is not distinct from claim 1 of copending Application No. 16/623,765.
Regarding claims 2 and 4, the scope of these claims is identical to the scope of claim 4 in copending Application No. 16/623,766.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 	
Applicant argues that the layers 54 and 56 in Yukawa are for reinforcing a belt layer and are not the belt layer featured in the present claims. The 54 and 56 in Yukawa are also circumferential layers as required by the claims and are part of the central reinforcing belt structure and therefore are still considered belt layers in the context of the claims.
Applicant also argues that, in contrast, the instant claim requires the belt layer to be formed in one layer. The band layer 54 in Yukawa is formed in one layer and the claims do not prohibit other belt layers form being present in the tire. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749